DETAILED ACTION

Claims 1-18 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: this claim has a claim status identifier, which is improper for a newly filed application and must be removed.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10,818,374. This is a statutory double patenting rejection. The claims are not only claiming the same invention, they are duplicated word for word.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection based on double patenting of the “same invention” type, set forth in this Office action. None of the prior art teaches in response to an initialization event, copy a plurality of instructions from a range of addresses in the ROM to the volatile storage device; and instruct the ROM to enter a test mode and the memory BIST controller to be configured to test the ROM. They do copy instructions from a ROM to a RAM to test the RAM, but does not copy instructions from a ROM to a RAM to test the ROM.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein (US-6401199), teaches a method that employs a ROM shadowing circuit to transfer ROM data to the RAM in order to implement the ROM shadowing process required during the initialization of a PC. When the ROM shadowing circuit detects a system reset signal, the ROM shadowing circuit holds the CPU in a reset state while the ROM shadowing circuit copies the ROM data to the RAM. When the data copy is completed, the ROM shadowing circuit releases the CPU, which then begins fetching and executing instructions that comprise firmware initialization routines from the RAM. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        07/01/2021